ORIGINAL                                               05/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0256


                                        OP 22-0256


 JAY SPILLERS,

              Petitioner,                                                        MAY 13 2022
                                                                             Bowen C .3movood
                                                                                            Court
                                                                           Clerk of Supreme
       v.                                                                     State of Montana


                                                                       ORDER
 MONTANA THIRD JUDICIAL DISTRICT
 COURT, ANACONDA-DEER LODGE
 COUNTY, THE HONORABLE RAY J.
 DAYTON, PRESIDING JUDGE,

              Respondent.



       Petitioner Jay Spillers, via counsel, seeks a writ of supervisory control over the
Third Judicial District Court, Anaconda-Deer Lodge County, to reverse its March 3, 2022
Order Granting Motion to Amend Answer in its Cause No. DV-17-74. Petitioner alleges
that the District Court Order erroneously granted an untimely request from the Defendant
in the underlying case to amend its answer and add an affirmative defense nearly four years
after the deadline the court set in its Scheduling Order. Petitioner asserts that this matter
is set for trial on May 31, 2022, and that the Defendant has provided no justification for its
failure to plead this affirmative defense sooner.
       Having    reviewed    the   Petition   and   the   challenged    Order,    this   Court
deems it appropriate to obtain a summary response. In light of the May 31, 2022 trial date,
we conclude it is appropriate to order this matter be considered on an expedited basis.
Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the Montana Department of Public Health and Human
Services, Defendant in DV-17-74, and the Third Judicial District Court are each granted
until noon on Monday, May 23, 2022, to prepare, file, and serve responses to the petition
for writ of supervisory control.
      The Clerk is directed to provide immediate notice of this Order to all counsel
of record in the Third Judicial District Court, Anaconda-Deer Lodge County, Cause
No. DV-17-74, and the Honorable Ray J. Dayton, presiding.


      DATED this 13th day of May, 2022.
                                              For the Court,


                                              By
                                                               Justice




                                          2